Relationship Between Section 203(d) of the Patriot Act
and the Mandatory Disclosure Provision of
Section 905(a) of the Patriot Act
The sweeping authority to share information set forth in section 203(d) of the Patriot Act has a
significant impact on the scope of the mandatory information-sharing obligation set forth in section
905(a) of the Patriot Act. Section 905(a) requires disclosure of foreign intelligence to the Director of
Central Intelligence unless disclosure is otherwise prohibited by law. Because of the sweep of section 203(d), however, it is always lawful to disclose information that comes under that section in
order to assist a federal official in the performance of his official duties. As a result, the preemptive
effect of section 203(d) on all other non-disclosure provisions means that, absent an exception provided for by the Attorney General, foreign intelligence that would assist the Director of Central
Intelligence in the performance of his official duties must be disclosed pursuant to section 905(a)
because no other applicable law can be said to provide otherwise.

September 17, 2002

MEMORANDUM OPINION FOR THE ASSISTANT ATTORNEY GENERAL
OFFICE OF LEGAL POLICY
You have asked for our views concerning how the broad scope of the information-sharing authority set forth in section 203(d)(1) of the Uniting and
Strengthening America By Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, Pub. L. No. 107-56, § 203(d),
115 Stat. 272, 281 (“Patriot Act”) (codified at 50 U.S.C. § 403-5d) affects the
mandatory disclosure provision contained in section 905(a) of the Patriot Act, 115
Stat. at 388-89 (codified at 50 U.S.C. § 403-5b(a)(1)). Specifically, section 905(a)(2) requires mandatory disclosure to the Director of Central Intelligence
(“DCI”) of foreign intelligence acquired in the course of a criminal investigation,
“[e]xcept as otherwise provided by law.” 115 Stat. at 389. * Section 203(d)(1),
however, states that “it shall be lawful” to disclose such information to assist a
federal official “in the performance of his official duties” “[n]otwithstanding any
other provision of law.” 115 Stat. at 281.
We conclude that section 203(d) means what its plain terms say, i.e., that notwithstanding any other provision of law limiting disclosure of information, it is
lawful to disclose the information described in that section for the purpose of
assisting a federal official “in the performance of his official duties.” In turn, the
sweeping authority to share information set forth in section 203(d) has a significant impact on the scope of the mandatory information-sharing obligation set forth
in section 905(a). Section 905(a) requires disclosure of foreign intelligence to the
*
Editor’s Note: Subsequent to the issuance of this opinion, 50 U.S.C. § 403-5b(a)(1) was amended
to refer to the Director of National Intelligence rather than the Director of Central Intelligence. See
Intelligence Reform and Terrorism Prevention Act of 2004, Pub. L. No. 108-458, § 1071(a)(1)(G), 118
Stat. 3638, 3689.

107

227-329 VOL_26_PROOF.pdf 117

10/22/12 11:13 AM

Opinions of the Office of Legal Counsel in Volume 26

DCI unless disclosure is otherwise prohibited by law. Because of the sweep of
section 203(d), however, it is always lawful to disclose information that comes
under that section in order to assist a federal official in the performance of his
official duties. As a result, the preemptive effect of section 203(d) on all other
non-disclosure provisions means that, absent an exception provided for by the
Attorney General, 1 foreign intelligence that would assist the DCI in the performance of his official duties must be disclosed pursuant to section 905(a) because
no other applicable law can be said to provide otherwise.
I. Scope of Section 203(d)
Section 203(d)(1) provides as follows:
Notwithstanding any other provision of law, it shall be lawful for
foreign intelligence or counterintelligence (as defined in section
[401a of this title]) or foreign intelligence information obtained as
part of a criminal investigation to be disclosed to any Federal law
enforcement, intelligence, protective, immigration, national defense,
or national security official in order to assist the official receiving
that information in the performance of his official duties. Any Federal official who receives information pursuant to this provision may
use that information only as necessary in the conduct of that person’s
official duties subject to any limitations on the unauthorized disclosure of such information.
115 Stat. at 281.
As the Supreme Court has emphasized, “‘[t]he starting point in every case
involving construction of a statute is the language itself.’” Landreth Timber Co. v.
Landreth, 471 U.S. 681, 685 (1985) (alteration in original) (quoting Blue Chip
Stamps v. Manor Drug Stores, 421 U.S. 723, 756 (1975) (Powell, J., concurring)).
“[W]e begin with the understanding that Congress ‘says in a statute what it means
and means in a statute what it says there,’” Hartford Underwriters Ins. Co. v.
Union Planters Bank, N.A., 530 U.S. 1, 6 (2000) (quoting Conn. Nat’l Bank v.
Germain, 503 U.S. 249, 254 (1992)). See also United States v. Am. Trucking
Ass’ns, 310 U.S. 534, 543 (1940) (“There is, of course, no more persuasive evidence of the purpose of a statute than the words by which the legislature undertook
to give expression to its wishes.”). The language of section 203(d)(1) states clearly
that “it shall be lawful” for the foreign intelligence or counterintelligence or
foreign intelligence information that is “obtained as part of a criminal investigation
1
Section 905(a)(2) provides that the Attorney General “may provide for exceptions” when disclosure “would jeopardize an ongoing law enforcement investigation or impair other significant law
enforcement interests.” 115 Stat. at 388-89.

108

227-329 VOL_26_PROOF.pdf 118

10/22/12 11:13 AM

Relationship Between Sections 203(d) and 905(a) of the Patriot Act

to be disclosed to any Federal law enforcement, intelligence, protective, immigration, national defense, or national security official,” so long as the disclosure is
made “to assist the official receiving that information in the performance of his
official duties.” 115 Stat. at 281. Moreover, the statute plainly states that such a
disclosure may lawfully be made “[n]otwithstanding any other provision of law.”
Id. (emphasis added). Therefore, the plain terms of this provision indicate that any
foreign intelligence information and counterintelligence or foreign intelligence, as
defined in that section, obtained as part of a criminal investigation may be disclosed to the enumerated officials in order to assist those officials in their duties,
regardless of any federal, state, or local law to the contrary.2
Congress was clearly concerned with ensuring that relevant foreign intelligence
and counterintelligence information that could assist Federal officials in preventing the sort of tragedy that took place on September 11, 2001, could be made
available to such officials. Section 203(d) carves out an exception to any existing
laws restricting the sharing of information in order to ensure that certain classes of
information may be shared with such officials, and we conclude that it should be
applied in accordance with its language, that is, without limitation by other statutory provisions that may be inconsistent with it. 3 Cf. Mapoy v. Carroll, 185 F.3d
224, 229 (4th Cir. 1999) (“notwithstanding any other provision of law” means that
all other jurisdiction-granting statutes shall be of no effect); Liberty Maritime
Corp. v. United States, 928 F.2d 413, 416 (D.C. Cir. 1991) (“notwithstanding”
clause read broadly to give Secretary of Transportation “broadest possible discretion”); United States v. Fernandez, 887 F.2d 465, 468 (4th Cir. 1989) (interpreting
“notwithstanding any other provision of law” language in Ethics in Government
2
We conclude that the plain meaning of this provision, which encompasses “any” law, includes
state laws within its scope. As the Supreme Court has explained, the question of federal preemption of
state law “is basically one of congressional intent.” Barnett Bank of Marion County, N.A. v. Nelson,
517 U.S. 25, 30 (1996). The plain terms of section 203(d)(1) reach “any other provision of law,” and
there is no reason to read this broad provision to exclude state law. 115 Stat. at 281 (emphasis added).
This is particularly true given the type of information at issue, i.e., foreign intelligence, which is
quintessentially a matter for the federal Government to address. Given the purposes of the Patriot Act,
there is every reason to believe that Congress intended this provision to apply to all foreign intelligence
information obtained under the law of any jurisdiction. Giving effect to confidentiality provisions in
state law would impede the flow of foreign intelligence information to federal officials and would
“stand[] as an obstacle to the accomplishment and execution of the full purposes and objectives of
Congress.” Hines v. Davidowitz, 312 U.S. 52, 67 (1941). In addition, other courts have viewed virtually
identical phrases to have the effect of preempting state laws. See Burlington N. & Santa Fe Ry. Co. v.
Consol. Fibers, Inc., 7 F. Supp. 2d 822, 827-28 & n.2 (N.D. Tex. 1998) (holding that the phrase
“[n]otwithstanding any other provision or rule of law” preempts state law and citing cases).
3
This exemption, for example, applies to the prohibition on information disclosure imposed by the
Privacy Act, 5 U.S.C. § 552a(b) (2000). Moreover, because section 203(d) exempts the information to
which it applies from the prohibition in the Privacy Act entirely, the various exceptions to the prohibition in the Privacy Act are also not applicable. As a result, the conditions that attach to the disclosure of
information pursuant to the Privacy Act exceptions do not apply to information disclosed pursuant to
section 203(d).

109

227-329 VOL_26_PROOF.pdf 119

10/22/12 11:13 AM

Opinions of the Office of Legal Counsel in Volume 26

Act to “naturally mean[] that the conferral of prosecutorial powers [on the independent counsel] should not be limited by other statutes”); Bryant v. Civiletti, 663
F.2d 286, 292 (D.C. Cir. 1981) (“notwithstanding” clause indicates that other
statutory provisions were not intended to apply); In re Oswego Barge Corp., 664
F.2d 327, 340 (2d Cir. 1981) (interpreting “notwithstanding” clause to mean that
the remedies established by the statutory provision are not to be modified by any
pre-existing law). 4
Giving effect to the plain terms of section 203(d) is also consistent with section 203(a)(1) 5 and (b)(1) 6 of the Patriot Act. Those provisions amended the grand
jury secrecy provisions of Rule 6(e)(3) of the Federal Rules of Criminal Procedure
and the non-disclosure provisions of Title III of the Omnibus Crime Control and
Safe Streets Act of 1968, 18 U.S.C. §§ 2510 et seq. (2000), to permit sharing—
subject to certain procedures—of foreign intelligence information and counterintelligence or foreign intelligence developed in a grand jury or through a wiretap.
We recognize the argument that if section 203(d) is properly read to permit
sharing of information without regard to any other law, it renders the disclosure

4
On one occasion in the past, we construed the phrase “notwithstanding any other provisions of
Federal, State, or local law” to have a more limited meaning. See Memorandum for Andrew J. Pincus,
General Counsel, Department of Commerce, from Randolph D. Moss, Acting Assistant Attorney
General, Office of Legal Counsel, Re: The Effect of 8 U.S.C.A. § 1373(a) on the Requirement Set Forth
in 13 U.S.C. § 9(a) That Census Officials Keep Covered Census Information Confidential (May 18,
1999) (preempting federal officials’ discretion to impose prohibitions on disclosure of information, but
not effecting the repeal of explicit federal statutory prohibitions). Our analysis in that opinion, however,
was entirely dependent on the particular context of the overall language of the statute in question and
its relationship to the comprehensive regulation of confidentiality of census information set forth in title
13 of the United States Code. That opinion has no broader application.
5
Section 203(a)(1) provides that disclosures otherwise prohibited by Rule 6(e) may be made “when
the matters involve foreign intelligence or counterintelligence (as defined in section 3 of the National
Security Act of 1947 (50 U.S.C. 401a)), or foreign intelligence information (as defined in clause (iv) of
this subparagraph), to any Federal law enforcement, intelligence, protective, immigration, national
defense, or national security official in order to assist the official receiving that information in the
performance of his official duties.” 115 Stat. at 279 (amending Fed. R. Crim. P. 6(e)(3)(C)(i)(V)).
6
Section 203(b) provides that:

Any investigative or law enforcement officer, or attorney for the Government, who by
any means authorized by this chapter, has obtained knowledge of the contents of any
wire, oral, or electronic communication, or evidence derived therefrom, may disclose
such contents to any other Federal law enforcement, intelligence, protective, immigration, national defense, or national security official to the extent that such contents
include foreign intelligence or counterintelligence (as defined in section 3 of the
National Security Act of 1947 (50 U.S.C. 401a)), or foreign intelligence information
(as defined in subsection (19) of section 2510 of this title), to assist the official who is
to receive that information in the performance of his official duties. Any Federal official who receives information pursuant to this provision may use that information only
as necessary in the conduct of that person’s official duties subject to any limitations on
the unauthorized disclosure of such information.
115 Stat. at 280 (codified at 18 U.S.C. § 2517(6)).

110

227-329 VOL_26_PROOF.pdf 120

10/22/12 11:13 AM

Relationship Between Sections 203(d) and 905(a) of the Patriot Act

authorizations contained in subsections (a) and (b) superfluous, and simultaneously renders the disclosure restrictions contained in those subsections ineffective.
Such a reading of the statute should, of course, be avoided. See Ratzlaf v. United
States, 510 U.S. 135, 140-41 (1994) (cardinal rule of statutory construction is that
significance and effect be accorded every word of a statute if possible). We conclude, however, that any such difficulty is more apparent than real and is easily
dispelled by the standard canon of statutory construction that the more specific
governs the general. Simpson v. United States, 435 U.S. 6, 15 (1978). Subsections
(a) and (b) deal with specific and sensitive non-disclosure provisions in other laws.
In amending those non-disclosure provisions, Congress has not simply duplicated
the information-sharing authorization contained in section 203(d), but also has
included additional requirements and safeguards, thereby justifying inclusion of
separate subsections. 115 Stat. at 278-80. Subsection (a) amends Rule 6(e)(3)(C)
to contain a subsection (iii), which provides that the attorney for the government
who makes a disclosure under Rule 6(e)(3)(C)(i)(V) is required to “file under seal
a notice with the court stating the fact that such information was disclosed and the
departments, agencies, or entities to which the disclosure was made.” 115 Stat. at
279. Similarly, subsection (b) permits Title III information to be disclosed only by
“[a]ny investigative or law enforcement officer, or attorney for the Government,
who by any means authorized by this chapter, has obtained knowledge of the
contents of any wire, oral, or electronic communication, or evidence derived
therefrom.” 115 Stat. at 280 (emphasis added).
These specific disclosure provisions, which were enacted as part of the same
section as the more general provision in section 203(d), should apply instead of the
more general provision, see Simpson, 435 U.S. at 15, and thus they have effect
independent of the more general provision. Subsections (a) and (b) were included
in the Patriot Act to address the particular issues of disclosure in the Rule 6(e) and
Title III contexts. Section 203(d) was designed as a sweeping catch-all to ensure
that disclosures would not be blocked under any other statutory scheme. It does
not matter that Congress perhaps could have made the interrelationship between
the provisions more apparent. That is particularly so given the complexity of the
Patriot Act and the short time within which it was drafted and enacted in response
to the September 11, 2001 attacks. 7 As one court has recently explained, “statutes
are not drafted with mathematical precision, and should be construed with some
insight into Congress’ purpose at the time of enactment.” In re Chateaugay Corp.,
89 F.3d 942, 953 (2d Cir. 1996). See also United States v. Coatoam, 245 F.3d 553,
559 (6th Cir. 2001) (noting that the confusion arising as a result of Congress
inadvertently enacting a second subsection was “not surprising given the length
and breadth of the Crime Control Act”).

7

The statute was enacted on October 26, 2001. 115 Stat. 272.

111

227-329 VOL_26_PROOF.pdf 121

10/22/12 11:13 AM

Opinions of the Office of Legal Counsel in Volume 26

II. Impact of Section 203(d) on the Disclosures Required by
Section 905(a)
Section 905(a)(2) provides as follows:
Except as otherwise provided by law and subject to paragraph (2) [of
50 U.S.C. § 403-5b(a) (as added by section 905(a)(2))], the Attorney
General, or the head of any other department or agency of the Federal Government with law enforcement responsibilities, shall expeditiously disclose to the Director of Central Intelligence . . . foreign
intelligence acquired by an element of the Department of Justice or
an element of such department or agency, as the case may be, in the
course of a criminal investigation.
115 Stat. at 389 (emphasis added). This provision also requires the Attorney
General to “develop procedures for the administration of this section, including the
disclosure of foreign intelligence by elements of the Department of Justice, and
elements of other departments and agencies of the Federal Government.” Id.
Section 905(a)(2) thus mandates disclosure of foreign intelligence acquired in the
course of a criminal investigation, but Congress has qualified this mandate by
making the disclosure requirement subject to other existing provisions of law that
might limit disclosure—that is, it directed disclosure “except as otherwise provided by law.” 8 Section 203(d), in contrast, sets forth a permissive grant of authority
that is not restricted by other provisions of law: section 203(d) makes it lawful to
share information “[n]otwithstanding any other provision of law.” 115 Stat. at 281.
It might be argued, therefore, that the different language used in sections 905(a)
and 203(d) reflects Congress’s intent that very different standards, with very
different results on the scope of information shared, would apply to the mandatory
disclosure contained in section 905(a) and the permissive disclosure contained in
section 203(d). In crafting mandatory disclosure under section 905(a), the argument would go, Congress sought to preserve all existing restrictions on disclosure
of information. In section 203(d), by contrast, Congress authorized sweeping
disclosure authority without regard to other laws in order to permit unfettered
disclosure by federal officials when those officials thought it appropriate. Such a
reading, however, ignores the manner in which the plain terms of the two provi-

8
The mandatory disclosure requirement is limited by paragraph (2) of 50 U.S.C. § 403-5b(a) (as
added by section 905(a)(2) of the Patriot Act) that the Attorney General “may provide for exceptions to
the applicability of paragraph (1) [of 50 U.S.C. § 403-5b(a)] for one or more classes of foreign
intelligence, or foreign intelligence with respect to one or more targets or matters, if the Attorney
General determines that disclosure of such foreign intelligence under that paragraph would jeopardize
an ongoing law enforcement investigation or impair other significant law enforcement interests.” 115
Stat. at 389.

112

227-329 VOL_26_PROOF.pdf 122

10/22/12 11:13 AM

Relationship Between Sections 203(d) and 905(a) of the Patriot Act

sions interact. Due to the scope of section 203(d), which permits sharing any
information that falls within its scope regardless of other statutory restrictions, it is
never unlawful to disclose foreign intelligence to a federal official when it will
assist him in the performance of his official duties. As a result, no other law that
would otherwise provide an exception to section 905(a) applies to section 905(a)
information that also falls within the scope of section 203(d).
The question then arises how to read these two statutory provisions in a way
that gives meaning to both. Because section 905(a) mandates disclosure “except as
otherwise provided by law,” yet section 203(d) authorizes disclosure “notwithstanding any other provision of law,” a superficial reading of these provisions
might lead one to conclude that section 203(d)’s authorization to disclose information “notwithstanding any other provision of law” renders meaningless section
905(a)’s mandate that disclosure be made “except as otherwise provided by law.”
We do not believe that to be the case, however. First, while section 905(a) generally requires the automatic disclosure of any and all foreign intelligence acquired in
the course of a criminal investigation, section 203(d) permits disclosure of such
information only when it is determined that the disclosure will be made “in order
to assist the official receiving that information in the performance of his official
duties.” Moreover, section 203(d)(1) further restricts any subsequent use of such
information by anyone who receives it pursuant to that section by providing that
“[a]ny Federal official who receives information pursuant to this provision may
use that information only as necessary in the conduct of that person’s official
duties subject to any limitations on the unauthorized disclosure of such information.” 115 Stat. at 281. Second, the “[e]xcept as otherwise provided by law”
language of section 905(a) preserves the specific limitations and requirements set
forth in section 203(a) and (b).
In short, when the two statutory provisions are read together, the following is
the result: There is no mandatory obligation under section 905(a) to disclose
foreign intelligence generally when disclosure is prohibited by another law.
Nevertheless, despite any restrictions on disclosure imposed in other laws, because
foreign intelligence may be disclosed to the DCI (or any other federal official)
under the authority of section 203(d) when disclosure of such information to the
DCI (or other official) would assist him in the performance of his official duties,
there is no law that has the effect of prohibiting the disclosure of information that
falls within the scope of section 203(d). Therefore, absent an exception provided
for by the Attorney General, information described in section 203(d) that will
assist the DCI in the performance of his duties must be disclosed to the DCI
pursuant to section 905(a), subject to the requirements of section 203(a) and (b).
PATRICK F. PHILBIN
Deputy Assistant Attorney General
Office of Legal Counsel

113

227-329 VOL_26_PROOF.pdf 123

10/22/12 11:13 AM